Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        February 15, 2022


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 FREEDOM FOUNDATION, a Washington                                   No. 55642-1-II
 nonprofit organization,

                               Appellant,

        v.

 WASHINGTON STATE PUBLIC                                      UNPUBLISHED OPINION
 DISCLOSURE COMMISSION, a State of
 Washington government agency, and
 AMALGAMATED TRANSIT UNION
 LEGISLATIVE COUNCIL OF
 WASHINGTON STATE, an IRS 527 political
 organization,

                               Respondent.

       LEE, C.J. — The Freedom Foundation (Foundation) appeals the superior court’s order

dismissing the Foundation’s petition for judicial review under the Administrative Procedure Act

(APA), chapter 34.05 RCW, and denying its motion for leave to conduct discovery. The

Foundation argues that the trial court erred in concluding that the Foundation did not have standing

and by denying its motion for leave to conduct discovery as moot.

       We hold that the trial court did not err in concluding that the Foundation did not have

standing nor by denying the motion for leave to conduct discovery as moot. Accordingly, we

affirm the superior court’s order dismissing the Foundation’s petition for judicial review and

denying the Foundation’s motion for leave to conduct discovery.
No. 55642-1-II


                                           FACTS

       The Amalgamated Transit Union Legislative Council of Washington State (ATULC) is an

organization involved in protecting the rights of Amalgamated Transit Union members, lobbying

for new legislation, cooperating with local unions, and encouraging members to be politically

active in matters affecting the transportation industry. The ATULC has been registered with the

Public Disclosure Commission (PDC) as a lobbyist employer since at least 1996.

       The Foundation filed a complaint with the PDC, alleging that the ATULC violated the Fair

Campaign Practices Act (FCPA), chapter 42.17A RCW, by failing to register as a political

committee between 2014 and 2018. The Foundation argued that the ATULC should be registered

as a political committee and should be required to meet the reporting requirements of political

committees because one if its primary purposes is influencing electoral political activity. The

ATULC responded to the complaint by sending a letter to the PDC, arguing that it was not a

political committee. The Foundation sent another letter to the PDC in response to the arguments

in the ATULC’s letter.

       The PDC opened a formal investigation and held an initial hearing on the allegations

against the ATULC. The PDC reviewed several years of the ATULC’s activities and found that

“the totality of the evidence does not suggest that ATULC is a political committee, because the

making of [political contribution] expenditures was not its primary purpose, or even one of its

primary purposes.” Clerk’s Papers (CP) at 43.

       The PDC sent a letter to the Foundation informing the Foundation that the PDC was

dismissing the matter against the ATULC. The Foundation requested that the PDC reconsider its

findings and dismissal of the complaint against the ATULC. The PDC then sent a letter to the



                                                2
No. 55642-1-II


Foundation informing the Foundation that the PDC did not find a reason to change its decision.

The letter also stated, “As a reminder, neither the complainant nor any other person has standing

to participate or intervene in any investigation or consideration of a complaint by staff. WAC 390-

37-030. Nevertheless, staff provides this response as a courtesy to you.” CP at 74 (underlining

omitted).

       The Foundation filed a petition for judicial review of the PDC’s decision to dismiss the

Foundation’s complaint to the PDC regarding the ATULC. The Foundation also filed a motion

for leave to conduct discovery. The PDC filed a motion to dismiss under CR 12(b)(6), arguing

that the Foundation lacked standing to seek judicial review under the APA. The ATULC joined

the PDC’s motion to dismiss. The superior court held a hearing on the motions, granted the PDC’s

motion to dismiss, and denied the Foundation’s motion for leave to conduct discovery as moot.

       The Foundation sought direct review of this matter in our Supreme Court. Statement of

Grounds for Direct Review, Freedom Foundation v. Public Disclosure Commission, No. 99281-9

(Wash. Dec. 15, 2020). Our Supreme Court transferred the appeal to this court. Order, Freedom

Foundation v. Public Disclosure Commission, No. 99281-9 (Wash. Apr. 7, 2021).

                                            ANALYSIS

A.     STANDING

       The Foundation argues that it has standing because it suffered a competitive injury, because

it was a party to the complaint that the PDC dismissed, and because it has associational standing

on behalf of its supporters. We disagree.




                                                3
No. 55642-1-II


       1.      Legal Principles

       We review de novo a trial court’s ruling on a CR 12(b)(6) motion to dismiss. Wash.

Trucking Ass’n v. Emp’t Sec. Dep’t, 188 Wn.2d 198, 207, 393 P.3d 761, cert. denied, 138 S. Ct.

261 (2017). Dismissal is appropriate when it appears beyond doubt that the plaintiff cannot prove

any set of facts that would justify recovery. Id. We presume the truth of the plaintiff’s allegations

and may consider hypothetical facts not included in the record. Id.

       We also review standing de novo. City of Burlington v. Liquor Control Bd., 187 Wn. App.

853, 861, 351 P.3d 875, review denied, 184 Wn.2d 1014 (2015). The APA governs judicial review

of agency actions. Patterson v. Segale, 171 Wn. App. 251, 258, 289 P.3d 657 (2012). A party has

standing to obtain judicial review of an agency action if that party is aggrieved or adversely

affected by the agency action. RCW 34.05.530. A party is aggrieved or adversely affected by the

agency action only when three conditions are met:

               (1) The agency action has prejudiced or is likely to prejudice that person;
               (2) That person’s asserted interests are among those that the agency was
       required to consider when it engaged in the agency action challenged; and
               (3) A judgment in favor of that person would substantially eliminate or
       redress the prejudice to that person caused or likely to be caused by the agency
       action.

RCW 34.05.530.

       The first and third requirements of this standing test are collectively referred to as the

“‘injury-in-fact’ test.” Patterson, 171 Wn. App. at 258 (quoting Allan v. Univ. of Wash., 140

Wn.2d 323, 327, 997 P.2d 360 (2000)). The second prong is the “zone of interest” requirement.

Id. at 258 n.5. The person challenging the agency action has the burden of showing the presence

of all three conditions to prove standing. Freedom Found. v. Bethel Sch. Dist., 14 Wn. App. 2d




                                                 4
No. 55642-1-II


75, 86, 469 P.3d 364 (2020), review denied, 196 Wn.2d 1033 (2021). Where a party fails to meet

the injury-in-fact test, we need not determine whether the party’s interests satisfy the zone of

interest test. See Patterson, 171 Wn. App. at 258 n.5.

       To satisfy the “injury-in-fact” test, a party must show prejudice by alleging facts that

demonstrate the party is “‘specifically and perceptibly harmed’ by the agency decision.” Id. at

258-59 (internal quotation marks omitted) (quoting Trepanier v. City of Everett, 64 Wn. App. 380,

382-83, 824 P.2d 524, review denied, 119 Wn.2d 1012 (1992)). The party must show an invasion

of a legally protected interest. Snohomish County Pub. Transp. Benefit Area v. Pub. Emp’t.

Relations Comm’n, 173 Wn. App. 504, 513, 294 P.3d 803 (2013). And “a petitioner’s interest

‘must be more than simply the abstract interest of the general public in having others comply with

the law.’” Thompson v. City of Mercer Island, 193 Wn. App. 653, 663, 375 P.3d 681 (quoting

Chelan County v. Nykreim, 146 Wn.2d 904, 935, 52 P.3d 1 (2002)), review denied, 186 Wn.2d

1013 (2016).

       “Conjectural or hypothetical injuries are insufficient to confer standing.” Bethel Sch. Dist.,

14 Wn. App. 2d at 86. To prove redressability, the party must show that it is “‘likely, as opposed

to merely speculative, that the injury will be redressed by a favorable decision.’” Patterson, 171

Wn. App. at 259 (internal quotation marks omitted) (quoting KS Tacoma Holdings, LLC v.

Shorelines Hearings Bd., 166 Wn. App. 117, 129, 272 P.3d 876, review denied, 174 Wn.2d 1007

(2012)).




                                                 5
No. 55642-1-II


       2.      Competitive Harm

       The Foundation argues that it suffered a competitive injury-in-fact because the PDC’s

dismissal of its complaint frustrates the Foundation’s goal of informing and educating public

employees about their rights not to subsidize a union.

       Our Supreme Court has stated its intent to follow the United States Supreme Court, which

“‘routinely recognizes probable economic injury resulting from agency actions that alter

competitive conditions as sufficient to satisfy’ the injury-in-fact requirement.” Wash. Indep. Tel.

Ass’n v. Wash. Utilities & Transp. Comm’n, 110 Wn. App. 498, 512, 41 P.3d 1212 (2002) (quoting

Seattle Bldg. & Const. Trades Council v. Apprenticeship & Training Council, 129 Wn.2d 787,

795, 920 P.2d 581 (1996)), aff’d, 149 Wn.2d 17 (2003). A party may suffer a competitive injury-

in-fact when it loses a bargaining chip or loses the benefit of a rule that affects its negotiating

leverage.   See Snohomish County Pub. Transp. Benefit Area, 173 Wn. App. at 514.                 An

organization’s ideological disagreement with another’s activity is not an injury sufficient to confer

standing. See Valley Forge Christian College v. Americans United for Separation of Church &

State, Inc., 454 U.S. 464, 485-86, 102 S. Ct. 752, 70 L. Ed. 2d 700 (1982).

       Here, the Foundation argues that the PDC’s dismissal of the ATULC matter renders the

Foundation “unable to communicate with public employees concerning ATULC’s political

expenditures” and “affects it every day in its outreach and lobbying efforts.” Br. of Appellant at

19. But the Foundation does not show how the PDC’s dismissal of the ATULC matter altered the

Foundation’s competitive conditions, took away a bargaining chip, or affected its negotiating

leverage. The Foundation implies that the ATULC is an “opponent[]” but does not establish how

their interests are adverse to each other. Br. of Appellant at 10. At most, the Foundation shows



                                                 6
No. 55642-1-II


that it has different ideological beliefs than the ATULC, but that showing is not sufficient to confer

standing. See Valley Forge Christian College, 454 U.S. at 485-86. Therefore, the Foundation has

not shown that it suffered a competitive injury-in-fact sufficient to confer standing.

        3.       Party Status

        The Foundation also argues that it suffered an injury-in-fact because it was a party to the

administrative complaint that the PDC dismissed. This argument was rejected in Bethel School

District, 14 Wn. App. 2d at 88.

        In Bethel School District, the Foundation filed a PDC complaint against a school district,

which the PDC investigated and dismissed. Id. at 79. The Foundation petitioned for judicial

review under the APA, arguing that it had standing because it was a party to the PDC complaint.

Id. at 79, 85.

        Bethel School District held that the Foundation did not have standing because it was not a

party to the PDC complaint. Id. at 85. Bethel School District cited to RCW 34.05.010(12)(a) and

(b), which states that a party to an agency proceeding is a “person to whom the agency action is

specifically directed” or a “person named as a party to the agency proceeding or allowed to

intervene or participate as a party in the agency proceeding.” Id. at 87. Because the PDC action

was not specifically directed toward the Foundation, and because the Foundation was not named

or allowed to intervene as a party in the PDC proceeding, it was not a party. Id. And because the

Foundation was not a party to the complaint, it “fail[ed] to show how its complainant status

resulted in a specific and perceptible harm when the PDC denied its complaint.” Id. at 88.

        Bethel School District also referenced WAC 390-37-030(1), which states that PDC

complainants do not “have special standing to participate or intervene in any investigation or



                                                  7
No. 55642-1-II


consideration of the complaint.” Id. at 87. Bethel School District held that “[t]he FCPA does not

confer standing on a complainant, and a complainant does not have the ability to participate in any

proceeding unless requested by the PDC.” Id.

        Here, in its briefing, the Foundation relies on our unpublished decision in Automotive

United Trades Organization v. Public Disclosure Commission, No. 50652-1-II (unpublished)

(Wash. Ct. App. May, 14, 2019) (AUTO).1 In AUTO, the PDC declined to take action on the

Automotive United Trades Organization’s (AUTO) citizen action notice and sent a decision letter

to AUTO. AUTO, slip op. 1. AUTO then filed an untimely petition for judicial review, after the

APA’s appeal deadline. Id. at 6-7, 10. AUTO argued that the deadline was extended because it

was unaware it had standing to challenge the decision letter until later. Id. at 9. The AUTO court

held that the deadline was not extended because AUTO reasonably should have known the

decision letter “would cause it specific and perceptible harm.” Id. at 10.

        The Foundation argues that AUTO stands for the proposition that a complainant has

standing to challenge the PDC’s dismissal of their complaint. But Bethel School District rejected

the Foundation’s same argument:

        [I]n AUTO we did not consider whether a complainant had standing to petition for
        review. Rather, we held that the complainant failed to timely file its petition for
        review, thus, the complainant was time-barred from filing the action. AUTO did
        not consider the question presented in this case.

14 Wn. App. 2d at 88. Like the court in Bethel School District, we reject the Foundation’s

argument that AUTO applies to this case.




1
    https://www.courts.wa.gov/opinions/pdf/D2%2050652-1-II%20Unpublished%20Opinion.pdf.


                                                 8
No. 55642-1-II


       Here, like in Bethel School District, the Foundation argues that its status as a complainant

made it a party to the PDC complaint, and that this party status confers standing. But the

Foundation’s status as a complainant does not make it a party to the PDC proceedings, so it does

not have a party status that could confer standing. See RCW 34.05.010(12); WAC 390-37-030(1);

Bethel Sch. Dist., 14 Wn. App. 2d at 87-88. Accordingly, we follow Bethel School District and

hold that the Foundation’s argument fails.

       4.      Associational Standing

       The Foundation argues that it has associational standing to challenge the PDC’s dismissal

of its complaint on behalf of all the Foundation’s supporters2 throughout Washington.

       Generally, parties cannot rely on third party injuries to establish standing. KS Tacoma

Holdings, 166 Wn. App. at 138. However, an exception exists where an association represents its

members’ interests. Id. An association has standing to sue on behalf of its members when “‘(1)

the members of the organization would otherwise have standing to sue in their own right; (2) the

interests that the organization seeks to protect are germane to its purpose; and (3) neither claim

asserted nor relief requested requires the participation of the organization’s individual members.’”

Wash. State Nurses Ass’n v. Cmty. Health Sys., Inc., 196 Wn.2d 409, 415, 469 P.3d 300 (2020)

(quoting Int’l Ass’n of Firefighters, Local 1789 v. Spokane Airports, 146 Wn.2d 207, 213-14, 45

P.3d 186, amended on denial of recons., 50 P.3d 618 (2002)).




2
  The Foundation also references employees throughout its briefing. However, the Foundation
does not provide argument on how it has associational standing on behalf of its employees.
Therefore, we do not address the issue.


                                                 9
No. 55642-1-II


       Here, the Foundation argues that all of its supporters are harmed by the PDC allowing the

ATULC’s political activities to go unreported. The Foundation vaguely alleges that it has

supporters across Washington who were directly harmed by the ATULC’s “secret political

activities over the span of several years.” Br. of Appellant at 36. But the Foundation does not

explain who these supporters might be or what direct harm they have suffered.

       In support of its argument that its supporters have standing, the Foundation asserts that

questions concerning the extent of the PDC’s discretion “impact everyone who participates in

representative democracy in the State of Washington and all of the various industries that are

affected by the results of such electoral contests (which is to say, all of them).” Br. of Appellant

at 37-38. But the Foundation fails to show how its supporters have suffered an injury distinct from

the interests of all Washington residents who participate in representative democracy. Therefore,

the Foundation has shown only “‘the abstract interest of the general public in having others comply

with the law,’” which is insufficient to confer standing. Thompson, 193 Wn. App. at 663 (quoting

Nykreim, 146 Wn.2d at 935). Thus, the Foundation has failed to show the specific and perceptible

harm required for an injury-in-fact.

       Because the Foundation has not shown how its supporters have suffered an injury-in-fact,

we hold that the Foundation has failed to show how its supporters would otherwise have standing

to sue in their own right. Accordingly, the Foundation has failed to show it has associational

standing.

       As in Bethel School District, the Foundation has failed to show that it has standing.

Therefore, we hold that the trial court did not err by dismissing the Foundation’s petition for

judicial review based on the Foundation’s lack of standing.



                                                10
No. 55642-1-II


B.     MOTION FOR LEAVE TO CONDUCT DISCOVERY

       The Foundation argues that the trial court erred by denying its motion for leave to take

discovery as moot. We disagree.

       We review a trial court’s discovery order for an abuse of discretion. Richardson v. Gov’t

Emps. Ins. Co., 200 Wn. App. 705, 711, 403 P.3d 115 (2017), review denied, 190 Wn.2d 1008

(2018). We review de novo whether a legal claim or issue is moot. Gronquist v. Dep’t of Corr.,

196 Wn.2d 564, 569, 475 P.3d 497 (2020). “A case becomes moot when a court can no longer

provide effective relief.” Id.

       Here, the trial court did not reach the merits of the Foundation’s motion for leave to take

discovery and denied the motion as moot, so we review the issue de novo. See id. The trial court

denied the Foundation’s motion for leave to take discovery as moot because the entire case was

dismissed. The remedy sought, leave to take discovery, could not be granted in a case that was no

longer active or pending. Therefore, the trial court could no longer provide effective relief.

Accordingly, we hold that the trial court did not err by denying the Foundation’s motion for leave

to take discovery as moot.3

       We affirm.




3
  The Foundation asks us to rule that it is not necessary for a party to seek permission to conduct
discovery in proceedings related to petitions for judicial review. The Foundation attempts to obtain
an advisory opinion, which we decline to provide. See Lewis County v. State, 178 Wn. App. 431,
437, 315 P.3d 550 (2013), review denied, 180 Wn.2d 1010 (2014) (court “‘steps into the prohibited
area of advisory opinions’” where there is only moot disagreement and thus no justiciable
controversy) (quoting Diversified Indus. Dev. Corp. v. Ripley, 82 Wn.2d 811, 815, 514 P.2d 137
(1973)).


                                                11
No. 55642-1-II


           A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      Lee, C.J.
    We concur:



    Veljacic, J.




    Ashcraft, J.P.T.4




4
     Judge Ashcraft is serving as a judge pro tempore of the court pursuant to RCW 2.06.150.


                                                 12